Citation Nr: 1453367	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-08 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 8, 1969 to August 11, 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  At the hearing, the Veteran submitted additional evidence with a waiver of Agency or Original Jurisdiction (AOJ) consideration.  38 C.F.R.    § 20.1304(c) (2014).  

The claim for service connection for sleep apnea, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2005 rating decision denied service connection for sleep apnea.  The Veteran filed a timely notice of disagreement with this decision; the RO issued a statement of the case, but the Veteran did not file a timely substantive appeal and the decision became final.   

2.  The additional evidence presented since the August 2005 rating decision provides some information that, when considered with the other evidence of record, relates to an unestablished fact and/or raises a reasonable possibility of substantiating the Veteran's claim for service connection for sleep apnea.




CONCLUSIONS OF LAW

1.  The August 2005 rating decision that denied the claim for service connection for sleep apnea is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has been presented, and the claim for service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished    fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise      a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

By way of history, in a rating decision in August 2005, the RO denied the Veteran's claim for service connection for sleep apnea because the evidence failed to show that the Veteran's sleep apnea was either caused by or the result of service or the service-connected scalp laceration with headaches.  The Veteran filed a timely notice of disagreement.  In November 2006 the RO issued a statement of the case, but did not perfect a timely appeal of this issue and in February 2008, he confirmed that he did not wish to pursue an appeal of the claim for service connection for sleep apnea.  Thus, the August 2005 decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The evidence received since the prior final denial includes the medical opinions in 2008 and 2009 from the Veteran's private treating neurologist, who diagnosed both obstructive sleep apnea and central sleep apnea and opined that it appeared that the Veteran's central obstructive apnea was related to the in-service head injury.  

Such evidence is new as it was not previously of record.  Moreover, as such evidence must be presumed credible for the purposes of new and material evidence analysis, the Board finds such evidence is material, as it relates to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea.  Accordingly, as new and material evidence has been submitted, the claim for service connection for sleep apnea is reopened.


ORDER

New and material evidence having been received, the claim for service connection for sleep apnea is reopened, and to this extent only the appeal is granted.


REMAND

The Veteran's service treatment records show that he was struck in the head by a rotating helicopter blade as he was being evacuated during a firefight while stationed in Vietnam.  He received a laceration of the head in the occipital   area.  Service treatment records indicated he was not knocked unconscious   and remembered what happened.  He was also noted to be awake and oriented.  His August 1970 separation examination revealed a normal respiratory and neurological system.  

Service connection is currently in effect for TBI, previously rated as scalp laceration with headaches.  The Veteran contends that his sleep apnea is secondary to a head injury incurred in service.  

After service, the Veteran was diagnosed with and treated for sleep apnea starting  in 2002.  However, there are multiple conflicting medical opinions in this case as to whether the Veteran has sleep apnea that may be etiologically related to TBI.  

On VA general medical examination in June 2005, the examiner opined that the Veteran's sleep apnea was not secondary to the scalp laceration incurred in service because there was no medical evidence of an etiological relationship between sleep apnea and a scalp laceration.  Thereafter, on respiratory examination in April 2009, the VA examiner diagnosed sleep apnea and determined that while central sleep apnea was very rare, often idiopathic, and often secondary to other pathological conditions, the 2008 sleep study did not reveal central sleep apnea, nor was there any evidence that the in-service head injury was severe, and therefore, the sleep apnea was less likely as not related to the head laceration.  Similarly, a VA examiner in May 2011 found that the Veteran's obstructive sleep apnea was less likely than not secondary to trauma from being struck in the head by a helicopter blade in service.  

Medical opinions in 2008 and 2009 from the Veteran's private treating neurologist noted the Veteran had both obstructive sleep apnea and central sleep apnea and opined that it appeared that the Veteran's central obstructive apnea was related to the in-service head injury.  The neurologist based this opinion on the history provided by the Veteran who reported that he was unconscious for a period of time after being hit by the helicopter blade.  The neurologist distinguished between the obstructive sleep apnea and central sleep apnea and indicated that the latter could come from or be a sequale of the prior head injury.  However, the history provided by the Veteran regarding a loss of consciousness is not consistent with the service treatment records which reflect that there was no loss of consciousness.  

On VA neurological examination in May 2009, the examiner diagnosed mild TBI and sleep apnea, and opined that while the Veteran's sleep apnea was less likely than not caused by his TBI because of its atypical process, TBI could not be ruled out as contributing factor.  

Due to the conflicting opinions, and as none of the VA examiners addressed whether the Veteran's sleep apnea is aggravated by service-connected TBI, the Board finds that an additional opinion is needed.

On remand, relevant ongoing medical records should also be obtained, to include any VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses,      and approximate dates of treatment of all health care providers, both VA and private, who have treated him for sleep apnea.  After securing any necessary release, the AOJ should request any relevant records identified which are not duplicates of those already contained in the claims file, to include private treatment records from Dr. Adams.  In addition, obtain updated VA treatment records since February 2012.  If any requested records are not available the Veteran should be notified of such.

2.  Send the claims file to a VA neurologist or a physician specializing in sleep apnea.  The claims file must be reviewed by the specialist.  If an examination is deemed necessary to respond to the questions presented one should be scheduled.  Following review of the claims file and electronic VA treatment records, the specialist should respond to the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is etiologically related to the head injury documented in the service treatment records?  In explaining the reasons for this opinion, please address the significance of the report in the   service treatment records that the Veteran did not experience a loss of consciousness.

(b) If not caused by the head injury in service, please provide an opinion as to whether it is at least as likely as not that his sleep apnea is permanently worsened in severity beyond the natural progress  of the condition (as opposed to a temporary exacerbation of symptoms) by the service-connected TBI?  If a permanent worsening of      the sleep apnea beyond natural progression is  found (aggravation) the examiner should, to the extent possible, attempt to quantify the baseline level of severity of the sleep disorder before the onset of aggravation by the service-connected TBI.  If no aggravation is found, the examiner should specifically indicate so and explain the basis for the conclusion. 

3.  Thereafter, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


